TOWNSEND, Circuit Judge.
The merchandise in question consists of certain piece dyed silk and cotton goods, which were returned for duty as manufactures of cotton and silk, cotton chief value, and assessment made at the rate of 8 cents per square yard and 30 per cent, ad valorem, under the provisions of paragraph 311 of the act of 1897. Act July 24, 1897, c. 11, § 1, Schedule I, 30 Stat. 178 [U. S. Comp. St. 1901, p. 1659]. The importer protested, claiming the same to be dutiable at the rate of 50 per- cent, ad valorem, as a-manufacture of silk not specially provided for, under the provisions of paragraph 391 of said act. Schedule L, 30 Stat. 187 [U. S. Comp. St. 1901, p. 1670]. The board of appraisers overruled the protest. Upon appeal to this court the importer has introduced three expert witnesses, who testify that silk is the chief value of the merchandise in question. The government has introduced no evidence to contradict this testimony. The decision of the Board of General Appraisers is reversed.